[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS
The plaintiff appeals from a finding of the defendant, reached after a survey, that plaintiff did not comply with certain federal requirements for skilled nursing facilities participating in Medicare and Medicaid programs. No enforcement proceedings followed that finding. The defendant moves to dismiss on the grounds that the finding was not a "final decision" in a "contested case" within the meaning of Connecticut General Statutes § 4-166 (2) and (3).
The plaintiff concedes that the finding is not a final decision but contends it is a declaratory ruling within the meaning of §4-176. The plaintiff also concedes that it has not formally petitioned for a declaratory ruling as required by § 4-176a, nor given the requisite notice to all interested parties as required CT Page 3781 by § 4-176 (c) but relies upon Cannata v. Department ofEnvironmental Protection, 239 Conn. 124 (1996) for the notion that such requirements are not necessary where the overall thrust of the proceeding before the department is for a declaratory ruling. That case is clearly distinguishable from the instant case because there the court found that the plaintiff was seeking a declaratory ruling that a permit for wood cutting was not required under a particular statute [ § 22a-342] and that notice to interested parties was given by publication in the Hartford Courant. Those facts do not exist in this case, so plaintiff's reliance upon Cannata is misplaced.
The court finds the appeal is not a final decision in a contested case and since these are jurisdictional pre-requisites in an appeal under § 4-183, grants the motion to dismiss.
Robert Satter Judge Trial Referee